Exhibit 10.4

 

FIRST AMENDMENT TO SUBORDINATION AND INTERCREDITOR AGREEMENT

 

THIS FIRST AMENDMENT TO SUBORDINATION AND INTERCREDITOR AGREEMENT, dated as of
November 23, 2016 (this “Amendment”), to the Subordination and Intercreditor
Agreement dated as of November 2, 2015 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”) is entered into by and among Anthony Tang (the “Subordinated
Creditor”), Ener-Core, Inc., a Delaware corporation (“Borrower”), and Empery Tax
Efficient, LP in its capacity as collateral agent for the Senior Lenders (as
defined below) (together with its successors and assigns, the “Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower is entering into an additional securities purchase
agreement, dated as of the date hereof with the Agent, and

 

WHEREAS, the parties desire to amend the Intercreditor Agreement to include the
additional securities purchase agreement and related notes as “Senior Note
Debt”.

 

NOW, THEREFORE, in consideration of the agreements herein contained, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

 

1. Definitions. All capitalized terms not otherwise defined herein and defined
in the Intercreditor Agreement shall have the meanings ascribed to such terms in
the Intercreditor Agreement.

 

2. Amendment to definition of Senior Agreements. The first sentence in Recital A
to the Intercreditor Agreement is hereby amended and restated in its entirety,
to read as follows:

 

“Borrower, Agent and Senior Lenders (as hereinafter defined) have entered into
(i) a Securities Purchase Agreement dated as of April 22, 2015, (ii) a
Securities Purchase Agreement dated as of May 7, 2015, (iii) a Securities
Purchase Agreement dated as of November 23, 2016 and (iv) those Amendment
Agreements dated as of November 23, 2016 (collectively, as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Senior Agreements”) pursuant to which, among other things, Senior Lenders have
agreed, subject to the terms and conditions set forth in the Senior Agreements,
to purchase, or receive upon the amendment and restatement of existing senior
secured notes of the Borrower, senior secured notes from Borrower.”

 

3. Miscellaneous.

 

(a) Amendments. No amendment, modification, termination, or waiver of any
provision of this Amendment will be effective without the written agreement of
the parties hereto.

 

(b) Section Titles. Section and subsection titles in this Amendment are included
for convenience of reference only and shall have no substantive effect.

 

(c) Applicable Law. This Amendment shall be construed in all respects in
accordance with and governed by the internal laws of the State of New York,
without giving effect to any conflicts of laws provisions.

 



 1 

 

 

(d) Counterparts. This Amendment and any amendments, waivers, consents or
supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which, when so executed and
delivered, will be deemed an original and all of which shall together constitute
one and the same instrument.

 

(e) Continued Effectiveness of the Intercreditor Agreement. Each party to this
Amendment hereby (a) acknowledges and consents to this Amendment, and (b)
confirms and agrees that the Intercreditor Agreement shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that on and after the date hereof, all references to the Intercreditor
Agreement shall mean the Intercreditor Agreement as amended by this Amendment.

 

[Remainder of this page intentionally left blank]

 



 2 

 

 

IN WITNESS WHEREOF, this Amendment is executed by each of the undersigned as of
the date first above written.

 

  SUBORDINATED CREDITOR:           Anthony Tang

 

First Amendment To

Subordination and intercreditor agreement

 



 

 

 



  CREDIT PARTIES:         ENER-CORE, INC.       By     Name:     Title:        
  ENER-CORE POWER, INC.         By     Name:     Title:  

 

First Amendment To

Subordination and intercreditor agreement

 



 

 

 



  AGENT:        

EMPERY TAX EFFICIENT, LP

      By:

Empery Asset Management, LP, its authorized agent

        By   Name:

Brett Director

  Title: General Counsel

 

First Amendment To

Subordination and intercreditor agreement

 

 

 

 